Citation Nr: 9929056	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  99-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for diabetes mellitus with 
retinopathy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973 and from September 1990 to July 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claim for an increased 
evaluation for his service-connected diabetes mellitus with 
retinopathy.  A notice of disagreement was received in March 
1999.  A statement of the case was issued in April 1999.  A 
substantive appeal was received from the veteran in April 
1999.  A hearing was held before a member of the Board at the 
RO in July 1999. 


REMAND

The Board notes that during the July 1999 hearing before of 
member of the Board at the RO, the veteran made references to 
private medical treatment by Dr. Wagner, Dr. Smith, and Dr. 
Spencer.  It appears that records from some of this treatment 
are not currently associated with the claims folder.  
Attempts to secure these records should be made prior to 
appellate adjudication.  Further, from a review of the record 
it also appears that the veteran has not had a VA examination 
since May 1998, and it appears that his condition has changed 
since that time.  As such, the Board finds that at this point 
another VA endocrinology examination should be accomplished 
in order to ascertain the current extent of the veteran's 
diabetes mellitus with retinopathy.

Finally, the Board notes that the veteran has reported 
receiving relatively recent treatment at the VA Medical 
Center (VAMC) in Wilmington, Delaware, and the reports of 
this treatment are not currently of record.  Further, the 
report of the May 1998 VA examination makes reference to an 
eye examination that was apparently conducted in March 1998, 
and the record of that examination is not currently 
associated with the file.  These reports are constructively 
of record and should be obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In light of the above, this matter is REMANDED to the RO for 
the following action;

1.  All VA treatment records of the 
veteran, which are not currently in the 
claims file should be obtained and 
associated with the claims file, 
specifically those from the Wilmington, 
Delaware VAMC (including from the eye 
clinic).

2.  The RO should request copies of all 
the veteran's treatment records from Dr. 
Wagner, Dr. Smith, and Dr. Spencer. 

3.  The RO should provide the provisions 
of 38 C.F.R. § 3.655 (1998) to the 
veteran and then it should schedule the 
veteran for a VA endocrinology 
examination in order to ascertain the 
current extent of the veteran's service-
connected  diabetes mellitus with 
retinopathy.  The entire claims file and 
a copy of the applicable section 
(Diagnostic Code 7913) of the endocrine 
system regulation for rating diabetes 
mellitus, should be furnished to the 
examiner by the RO.  All indicated tests 
and studies should be performed, and all 
pertinent findings should be reported in 
relationship to Diagnostic Code 7913.  
The RO should also schedule the veteran 
for an eye examination and the examiner 
should state whether the diabetic 
retinopathy has any affect on the 
veteran's vision and, if so, to what 
extent.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for his service-connected diabetes 
mellitus with retinopathy.  Thereafter, 
the RO should issue a supplemental 
statement of the case, and the veteran 
and his representative should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the claims folders are returned to the 
Board.  No action is required by the 
veteran unless he receives further 
notice, but he may furnish additional 
evidence and argument while the case is 
in remand status.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


